DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
	In claim 1, line 10, provided a space between the words “to” and “passenger”.
	In claim 1, line 1, provided a space between the words “of” and “first”.
	In claim 1, line 28, provided a space between the words “travel” and “itinerary”.
In claim 2, line 2, provided a space between the words “direct” and “control”.
In claim 2, line 3, provided a space between the words “the” and “operations”.
In claim 3, line 5, provided a space between the words “providing” and “signal”.
In claim 4, line 2, provided a space between the words “comprises” and “the”.
In claim 6, line 3, provided a space between the words “that” and “command”.
In claim 13, line 15, provided a space between the words “of” and “first”.
In claim 13, line 34, provided a space between the words “data” and “from”.
In claim 14, line 2, provided a space between the words “the” and “operations”.

In claim 18, line 3, provided a space between the words “the” and “independent”.
In claim 19, line 4, provided a space between the words “conductive” and “wireline”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





MTF
2/9/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837